Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.            Restriction to one of the following inventions is required under 35 U.S.C. 121.  Take note that this restriction has two tiers:
I. Claim 21-35, drawn to an apparatus having the sleeve and die having tapered heads.
II. Claims 36-38, drawn to an apparatus having an increasing diameter inside the die.
III. Claims 39-40, drawn to an apparatus having a retaining element.

If group I is elected, the Applicant must select one of the following groups (claims 22 and 32 will be examined with the election of any of the below groups);
IA. Claims 22-25, drawn to an apparatus having the combination of the sleeve and die having tapered heads, and the die having an increasing internal diameter
IB. Claim 26, drawn to an apparatus having the combination of the sleeve and die having tapered heads, and a ball bearing cage. 
IC. Claims 27-30, drawn to an apparatus having the combination of the sleeve and die having tapered heads, and the guides forming a stop for the puncher, and a retaining element.
ID. Claim 31, drawn to an apparatus having the combination of the sleeve and die having tapered heads, and an engaging component.
IE. Claim 33, drawn to an apparatus having the combination of the sleeve and die having tapered heads, and an aluminum puncher.
IF. Claim 34, drawn to an apparatus having the combination of the sleeve and die having tapered heads, and the sleeve having a pre-load.
IG. Claim 35, drawn to an apparatus having the combination of the sleeve and die having tapered heads, and the channels having the same length as the die.

If group II is elected, the Applicant must select one of the following groups (claim 36 will be examined with the election of any of the below groups);
IIA. Claim 37, drawn to an apparatus having the die having an increasing internal diameter and channel having the same length as the die.
IIB. Claim 38, drawn to an apparatus the die having an increasing internal diameter and a ball bearing cage. 

If group III is elected, both claims 39 and 40 will be examined.

3.            Claims 21 and 32 will be examined with the election of any of groups IA-IG.  Claim 21 links the inventions of groups IA-IG.  Claim 36 will be examined with the election of any of groups IIA-IIB.  Claim 36 links the inventions of groups IIA-IIB.  The restriction requirement of the linked inventions is subject to the nonallowance of the linking claims 21 and 36.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.            The inventions of groups I-III are related but separately usable as claimed.  
The apparatus of group I may employ a die having a constant inner diameter, unlike group II.  Conversely, the apparatus of group II would be functional without the sleeve and die having tapered heads as in group I.  
The apparatus of group III may employ a die having a constant inner diameter, unlike group II.  Conversely, the apparatus of group II would be functional without the retaining element of group III.
  The apparatus of group I may be used without the retaining element, unlike group III.  Conversely, the apparatus of group III would be functional without the sleeve and die having tapered heads as in group I.  
There is two-way patentable distinction between each group, and also each has a unique search and examination burden.  See MPEP 806.05.

5.            The inventions of groups IA-IG are related but separately usable as claimed.  For example, the apparatus of group IA could be used with a cylinder bearing cage instead of the ball bearing cage of group IB.  Conversely, the apparatus of group IB may employ a die having a constant inner diameter, unlike group IA.  There is two-way patentable distinction between each group, and also each has a unique search and examination burden.  See MPEP 806.05.

6.            The inventions of groups IIA-IIG are related but separately usable as claimed.  For example, the apparatus of group IIA could be used with a cylinder bearing cage instead of the ball bearing cage of group IIB.  Conversely, the apparatus of group IIB may employ a channel that is shorter than the die, unlike group IIA.  There is two-way patentable distinction between each group, and also each has a unique search and examination burden.  See MPEP 806.05.

7.  	Group IA, having both the sleeve and die having tapered heads, and the die having an increasing internal diameter, is a combination of features from group I and group II.  This is still separable as per MPEP 806.05d, middle paragraph, since claim 21 provides evidence that claim 22 does not rely on the features of claim 36 for patentability, and conversely, claim 36 provides evidence that claim 22 does not rely on the features of claim 21 for patentability.

8.  	Group IC, having both the sleeve and die having tapered heads, and the retaining element, is a combination of features from group I and group III.  This is still separable as per MPEP 806.05d, middle paragraph, since claim 21 provides evidence that claim 28 does not rely on the features of claim 39 for patentability, and conversely, claim 39 provides evidence that claim 28 does not rely on the features of claim 21 for patentability.

9.            Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden if restriction were not required, due to the divergent searches involved, and the resultant divergent examination processes.
	Each group requires a divergent text search, such as for ball bearing cages or dies with increasing internal diameters.  Furthermore, each group would like result in a divergent examination process, with different art being applied to each group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

10.            A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the requirement.  See MPEP 812.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724